Per Curiam,
We find no error in the learned trial judge’s rulings on questions of evidence, or in his finding of facts. In this, as well as in refusing to find as requested by the plaintiff, he is fully sustained by the evidence. There is nothing in either of the specifications that requires discussion. Plaintiff’s request, “ to find as matter of law that, under all the evidence,” she “ is entitled to a decree restraining the defendant from further prosecution of his business as a distiller and brewer of malt liquors upon the premises described in the bill,” was rightly refused, because it was unwarranted by the facts properly found. In view of these facts there was no error in dismissing the bill.
Decree affirmed and appeal dismissed at appellant’s costs.